OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2022/0025504, unless otherwise noted.
It is also noted that the instant application is a continuation-in-part of application US 15/116,738. The file wrapper, inclusive of IDS and prosecution history, of the aforesaid application has been considered by the Examiner.
Claims 1-10 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) filed 04 October 2021 has been considered.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Japan on 28 March 2014 (JP 2014-067836). It is noted, however, that Applicant has not filed a certified copy of the JP 2014-067836 application as required by 37 CFR 1.55. The certified copy was also not filed in parent application US 15/116,738.

Claim Objections 
Claims 7 and 10 are objected to because of the following informalities:
Claim 7 is missing a period at the end of the sentence; please amend accordingly
Claim 10 – the following amendment is respectfully suggested in order to eliminate repetitive/unnecessary claim language: “gas along the
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobi et al. (US 2011/0272070; “Jakobi”) in view of Hamada et al. (US 5,089,223; “Hamada”) and Ohashi et al. (US 5,531,837; “Ohashi”).
Alger (US 5,413,642; “Alger”) is relied upon as an evidentiary reference for the basis of the rejection of claim 1 and claims dependent thereupon. 
Regarding claim 1, Jakobi discloses a corrosion-resistant, ferrous nickel-chromium-aluminum alloy composition, suitable for use in cast petrochemical plant parts including tube coils for cracker/reformer furnaces and reformer tubes, as well as any workpieces typically associated therewith [Abstract; Figs. 7, 8; 0001-0003, 0006, 0007, 0017, 0019, 0020, 0029]. The alloy includes from 2 to 6 wt.% aluminum [0007; claim 1]. 
In an embodiment, the alloy (in order to grow a protective alumina-based barrier layer on the surface thereof) is subject to heat treatment over atmospheric compositions including, inter alia, (a) heating in 100% air (also referred to as a furnace atmosphere) up to, and inclusive of an isothermal hold (40 h) at, 875°C (general hold duration disclosed is 1-50 h); or alternatively (b) heating in a water vapor atmosphere to 950 °C (i.e., steam), among other disclosed/preferred treatment conditions which were analyzed [0022, 0025, 0035, 0036, 0042; Table 1, Alloys 9, 11; Table 2, Test 1].
Jakobi discloses/teaches that subsequent to the heat treatment, the alloy(s) are brought up to operating temperature for the intended application, such as 800-900°C (associated with (a) above), or 950°C (associated with (b) above), for cracking operations in a hydrocarbon atmosphere which is carburizing and oxidizing, simulated by the presence of hydrogen, hydrocarbons, and water vapor; for extended periods of time associated with operation (a), or such as 10 h to simulate cracking operation (b) [0001-0003, 0021, 0025, 0038]. The cracking operation (due to coke generation and build-up) generally increases the temperature of the alloy to 1050°C; at 1050°C, Al2O2 and the mixed oxide (Al, Cr)2O3 (i.e., solid solution) present in the barrier layer are converted from transitional oxide (e.g., γ-Al2O2) to stable α-aluminum oxide [0026]. As evidenced by Alger, the hydrogen present in the hydrocarbon atmosphere acts as a reducer, thereby reducing chromium/iron/nickel oxides at the surface [col. 7, ln. 7-30]. As such, the oxidizing/carburizing hydrocarbon atmosphere disclosed by Jakobi would have been recognized as an oxidizing and reducing atmosphere.
Further, Jakobi recognizes that in the alternative to the hydrocarbon atmosphere, the aforesaid tubes/workpieces (made from the alloy composition) may be exposed to oxidizing, nitrogen-containing atmospheres having temperatures up to and above 1100°C, such as those associated with combustion gases [0001, 0002, 0029]. Thus, one of ordinary skill in the art recognizes, based on the full scope of the disclosure of Jakobi, that operating conditions to which the alloy may be exposed include oxidizing (thus, non-reducing) atmospheres at temperatures at or above 1100°C.
While Jakobi does disclose subjecting the alloys to a simulated hydrocarbon atmosphere associated with cracking operations after the initial heat treatment, as stated/cited above, Jakobi does not explicitly disclose subjecting the alloy compositions above to said nitrogen-containing oxidizing atmosphere and high temperature after initial heat treatment (e.g., associated with combustion gases). 
Hamada is directed to a Fe-Cr-Ni-Al ferritic alloy which is capable of forming aluminum oxide layers on the surface thereof upon exposure to heat (temperatures from 800 to 1300°C) under an oxidative environment (i.e., the atmosphere) [Abstract; col. 1, ln. 15-36, 39-67; col. 2, ln. 17-41; col. 4, ln. 55-68]. Hamada teaches that to simulate the oxidation resistance performance (i.e., resistance to oxidizing atmospheres) after formation of the aluminum oxide layer, the alloy is subject to a temperature of 1000 to 1150°C at an “atmospheric condition”, i.e., in air with presumably some degree of humidity (i.e., water vapor) [col. 6, ln. 35-43]. 
Ohashi, directed to a method for increasing the oxidation resistance of an Fe-Cr-Al alloy through exposure to heat under an oxidative environment, thereby forming an alumina-based protective film, teaches that after exposure to the film-forming heat treatment, in order to examine/test the oxidation resistance of the films thus-formed, the alloys are heated in air to 1100°C for 150 h  [Abstract; col. 1, ln. 10-14, 40-63; col. 2, ln. 15-37, 61-67; col. 3, ln. 1-4; col. 4, ln. 39-54]. 
In view of the totality of the teachings of Hamada and Ohashi, one of ordinary skill in the art would have recognized that heating the alloys (having the alumina-based barrier layers formed thereon) in air, i.e., the atmosphere, to a temperature of 1100°C or greater, would have been suitable for assessing/determining the oxidation resistance of the alumina-based barrier layers formed via the respective initial heat treatments in a nitrogen-containing oxidizing atmosphere. One of ordinary skill in the art recognizes that air is composed of predominantly nitrogen, followed by oxygen, as evidenced at [0076] of the specification. 
Jakobi, Hamada, and Ohashi are all directed to ferrous, aluminum-containing alloys which are exposed to heat treatment under varying atmospheric conditions to form an alumina-based barrier layer thereon, followed by exposure to oxidizing conditions (or oxidizing/carburizing) which cause the buildup of unwanted scale/fouling (and/or coke).
Given that Jakobi (i) explicitly recognizes exposure of the alloys to nitrogen-containing oxidizing atmospheres at temperatures at or above 1100°C in operation; (ii) explicitly teaches the alloys being brought to operating condition temperatures/parameters after the initial heat treatment/teaches the formation of the barrier layers in-situ; and (iii) states that not only tubes (the inside thereof, based on the disclosure being primarily directed to hydrocarbon atmospheres), but other surface zones/workpieces may be subject to the initial heat treatment for alumina-based film formation, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have exposed the initially heat-treated alloys of Jakobi (those subject to either (a) or (b) as set forth above in para. 15) to an air atmosphere (presumably with some degree of humidity) at temperatures of 1100°C or greater (as an alternative to the simulated hydrocarbon atmosphere associated with cracking operations disclosed by Jakobi), as taught by Hamada and Ohashi, in order to evaluate the oxidation-corrosion resistance property of the alumina-based barrier layer under a simulated oxidizing and nitrogen-containing atmosphere and high temperature(s), i.e., under conditions which simulate the general operating conditions recognized by Jakobi in the alternative to simulated cracking atmospheres. 
In other words, based on the combined disclosure of Jakobi and teachings of Hamada and Ohashi, it would have been obvious to expose the alloys of Jakobi to the aforesaid oxidizing, nitrogen-containing atmosphere (air) at temperatures of 1100°C or higher, with the reasonable expectation of the oxidizing atmosphere being capable of simulating an oxidizing environment for determination of the oxidation resistance capabilities of the alumina-based barrier layer on the alloy(s) generally associated with nitrogen-containing oxidizing atmospheres such as combustion gases. 
Per the aforesaid modification, the alloy composition(s) (see Figure 1 below) of Jakobi would have been (a-1, originally disclosed by Jakobi) heated in air up to 875°C, with a hold at said temperature of 1-50 h, such as 40 h, followed by (a-2, modification) heating in air (i.e., a nitrogen-containing, oxidizing atmosphere) at temperatures above 1000°C, including at or above 1100°C, for an extended period of time such as that associated with operation (or e.g., up to 150 h, as taught by Ohashi).
Applicant’s specification indicates that in order to form the claimed barrier layer inclusive of the Al-containing metal oxide (an oxidic solid solution of Al with at least one of Cr, Ni, Si, and Fe) having the particular relationship of Al/(Cr+Ni+Si+Fe) ≥ 2.0, wherein the barrier layer includes a first layer and a second layer, the second layer being disposed between the alloy surface and the first layer and having a greater atomic ratio of A/(Cr+Ni+Si+Fe) than that of the first layer, the alloy is (i) subject to a first stage heat treatment including heating the alloy in an oxidizing atmosphere that is air (comprising approx. 21 vol.% oxygen and 78 vol.% nitrogen) at a temperature of lower than 1050°C, preferably in the range of 600 to 900°C, for 5 to 15 h, followed by (ii) being subject to a second stage heat treatment including heating the alloy in the same atmosphere (air) at a temperature of at least 1050°C, for 3 to 15 h [0076-0087, 0096, 0097; Tables 1 and 2]. 
To facilitate ease of understanding of the basis of the grounds of rejection set forth herein, shown below in Figure 1 is a comparison between the alloy compositions generally and specifically disclosed by Jakobi at [0006-0016; Table I], and the claimed alloy composition as defined by claims 6-9.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1. Comparison between alloy(s) of Jakobi and claimed alloy.

Through simple calculation based on the claimed alloy composition, and in accordance with review of the disclosed alloy compositions at [Table 1], the amount of Fe in the disclosed/claimed alloy composition may range from (presumably) greater than 0 wt.%, to less than approximately 66 wt.%. 
Upon comparison, it can be said that Jakobi encompasses alloy compositions (based on the broad disclosure) which are substantially encompassed by the claimed/disclosed alloy composition(s); as well as that Alloy 9 and Alloy 11 are substantially within/identical to those alloy compositions which are claimed based on component weight amount ranges, with the (exception of and) respective amounts of W and Mo being so close (e.g., a difference of 0.04 wt.% W in Alloy 11 v. 0.05 wt.% W defining lower end of claimed range) to those claimed that one of ordinary skill in the art would have expected the properties of the alloys to be the same (see MPEP 2144.05(I)). 
In view of the foregoing, given that the alloy compositions of Jakobi, as modified above in the grounds of rejection, are (1) substantially identical to/encompassed within those which are claimed/disclosed in terms of the component weight amounts; and are (2) subject to a substantially identical heat treatment relative to that which is disclosed, including two stages of (a) heating at 875°C for 1-50 h (e.g., 40 h) in an air atmosphere (Applicant’s preferred is 600 to 900°C for 5-15 h) and (b) heating above 1050°C (e.g., 1100°C) in an air atmosphere for durations on the order of hours (e.g., operation cycle durations or up to 150 h; Applicant’s preferred is at least 1050°C for 5-15 h); wherein (3) Applicant’s specification does not disclose nor demonstrate any criticality with respect to the time durations of the first and second stage heat treatments in forming the claimed barrier layer; and (4) indicates, as cited above, that the aforesaid two stage heat treatment forms the bi-layer alumina-based oxide film as claimed (solid solution mixed oxide of Al with at least one of Cr, Ni, Si, and Fe; ratio greater than 2.0 atomic %; second Al-containing metal oxide layer having more Al than first Al-containing metal oxide layer; thickness of second Al-containing metal oxide layer being at least one fifth overall thickness of barrier layer), (5) there is a reasonable expectation that the alloy compositions of modified Jakobi would have intrinsically exhibited the claimed barrier layer defined by the aforesaid features, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). Simply put, in the absence of factually-supported objective evidence to the contrary, the alloy compositions of modified Jakobi, having been subject to the above-described two step heat treatment, would have intrinsically exhibited the claimed barrier layer structure, thereby reading on all of the limitations of claim 1.
Regarding claim 2, in view of the inherency rationale set forth above in the rejection of claim 1, where (further) Applicant’s specification indicates that the Al-containing metal oxide layer exhibits a crystal structure, of which is 80 vol% corundum, as a result of the two stage heat treatment [0081-0083, 0088, 0089], there is a reasonable expectation that the alloy compositions of modified Jakobi (i.e., those subject to the two stage heat treatment as set forth above in the grounds of rejection of claim 1) would have exhibited the aforesaid crystal structure and volume-based amount of corundum defining said crystal structure, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
Regarding claim 3, in view of the inherency rationale set forth above in the rejection of claim 1, and in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the barrier layer of modified Jakobi (formed form the alloy composition(s) inclusive of 28-33 wt.% Cr, such as 30.3 wt.%; within the claimed range of 15-50 wt.% in claim 6), specifically the Al-containing (solid solution) oxide thereof, would have included both Al and Cr, wherein the amount of Al/Cr would have intrinsically been within the range of greater than or equal to 10 atomic %, as claimed. 
Regarding claim 4, in view of the inherency rationale set forth above in the rejection of claim 1, and in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the Al-containing metal oxide of the barrier layer of modified Jakobi (formed from the alloy composition(s) inclusive of Ni, Si, and Fe within the ranges disclosed/claimed in claim 6) would have also been in solid solution with at least one of Ni, Si, and Fe in a total amount of up to 10 atomic %, as claimed. 
Regarding claim 6, as set forth above in the rejection of claim 1 (supported illustratively by Figure 1), Alloy 9 and Alloy 11 are defined by component weight amounts which are within the respective claimed ranges, with the exception of Mo and W. However, as stated above in the rejection of claim 1, the amounts of Mo and W of the aforesaid alloy compositions are so close to those which are claimed, that one of ordinary skill in the art, in the absence of factually-supported objective evidence to the contrary, or criticality regarding the claimed range(s), would have expected the alloy composition(s) to exhibit the same properties (see MPEP 2144.05(I)), thereby rendering the claimed alloy composition prima facie obvious.
Additionally or alternatively, the alloy compositions based on the broad disclosure of Jakobi encompass/overlap the claimed composition, thereby also rendering the respective ranges prima facie obvious (see MPEP 2144.05(I)) (where it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to subject any of the alloy compositions encompassed with Jakobi to the two stage heat treatment).
Additionally or alternatively, given that Jakobi [0007; Table I; see also Figure 1 above] discloses amount ranges for both of Mo (up to 0.5 wt.%) and W (up to 1 wt.%) which are suitable for use in forming the alloy composition and substantially overlap the claimed ranges, and discloses the properties which are directly affected by the amounts of W and Mo [0012, 0015], it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have increased or decreased the amounts of W and Mo (of Alloys 9 and 11, respectively) within the bounds disclosed by Jakobi in order to alter the properties of the alloys associated therewith (see MPEP 2144.05(II)), thereby necessarily increasing the respective amounts of W and/or Mo to be within the claimed ranges [see also Table I, Alloys 2 and 7 of Jakobi]. Absent factually-supported objective evidence to the contrary, Alloys 9 and 11 of Jakobi, per the aforesaid modification, would have exhibited Mo and W weight amounts within the claimed ranges, and (based on the inherency rationale set forth above in the rejection of claim 1) would have exhibited all of the limitations associated with the barrier layer of the cast product of claim 1.
Regarding claim 7, in view of the rejections of claims 1 and 6 above, Alloy 9 and Alloy 11 of modified Jakobi respectively include 0.1 and 0.23 wt.% Ti, of which are within the corresponding claimed Ti range of 0.01 to 0.6 wt.%. 
Regarding claim 10, in view of the rejection of claim 1 above, it is further noted that Jakobi discloses that the alloy composition is suitable for use as cast parts for petrochemical plants, including reformer and cracker tubes and tube coils, where the barrier layer is disposed on the internal surface of the tube [0001-0003, 0017, 0025]. However, Jakobi recognizes/relates the oxidizing, nitrogen-containing atmosphere to which the tubes may be exposed in operation to the outer surface of the tubes [0001, 0002]; and also recognizes that particular surfaces of the alloy (other than internal surface of a tube) may be treated based on their intended application (i.e., use) [0029]. 
Jakobi does not explicitly state the barrier layer (set forth above in the grounds of rejection of claim 1 based on the second stage heat treatment conducted in an air atmosphere) being disposed on/defining the inner surface of the aforesaid tubes. 
However, given that it is within the ambit of one of ordinary skill in the art to (a) choose from a finite number of surfaces of the tube on which the barrier layer may be formed (i.e., internal or external surface), and (b) identify the necessary position of the barrier layer based on the surface which is intended to be protected from corrosion/oxidation; and in view of the modifications to the alloy composition(s) of Jakobi as set forth above in claim 1, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the barrier layer via the two stage heat treatment on any of the surfaces of the tube(s) defined by the alloy composition, including either or both of the internal and external surface of the tube, given the finite number of surfaces (inner or outer) to choose from and in order to provide either the internal or external surface of the tube (or both) with resistance to oxidizing atmospheres based on a predetermined application. 
Per the aforesaid modification, the alloy composition of Jakobi, as modified above in the rejection of claim 1, would have been formed into a reformer or cracker tube (i.e., reaction tube), wherein the barrier layer would have been disposed on (at least) the inner surface of the tube. The aforesaid tube reads on the limitations of claim 10, wherein given that the claim is explicitly directed to the tube itself (i.e., a product), it is noted that the limitation of “the reaction tube being used for producing ethylene by passing hydrocarbon feedstock gas along the tube inner surface of the tube” constitutes a recitation of an intended use of the product (see MPEP 2111.02(II)). Given that the tube of modified Jakobi would have been substantially identical to that which is claimed (barrier layer positioned on the inner surface of the tube), it stands to reason, in the absence of factually-supported objective evidence to the contrary, that the tube of modified Jakobi would have been capable of performing the intended use – that is, capable of use in the production of ethylene by passing hydrocarbon feedstock gas along the inner surface of the tube defined by the barrier layer (see MPEP 2111.02(II) – to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited meets the claim). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobi in view of Hamada and Ohashi (as evidenced by Alger) as applied to claim 1 above, further in view of Chun et al. (US 2010/0015564; “Chun”).
Regarding claim 5, Jakobi, as modified above in the rejection of claim 1 under 35 U.S.C. 103, discloses the alloy composition including the barrier layer comprising the Al-containing metal oxide, a solid solution of oxides of Al with at least one of Cr, Ni, Si, and Fe in an atomic % ratio of Al/(total of Cr, Ni, Si, and Fe) ≥ 2.0; said barrier layer including a first and a second (interposed) barrier layer, respectively, relative to the surface, wherein the second layer has a greater ratio of Al (relative to the aforesaid elements) than the first layer, and wherein the second layer has a thickness at least one-fifth the overall thickness of the barrier layer. 
Jakobi, as modified, is silent regarding the barrier layer having a surface roughness Ra of 15 µm or less.
Chun discloses a fired heater tube for refinery process units that is resistant to corrosion and fouling [Abstract; 00027]. The tube comprises a tri-layer structure, the innermost layer being an oxide layer which is in contact with material streams including intermediates, by-products, and finished products [0027]. The oxide layer is formed in-situ during use of the tube in the corresponding environment associated with the process [0029]. The preferred oxide layer is based upon alumina [0030], and the temperatures at which the oxide layer is formed range from 400 to 1000°C over a duration of from 1 to 500 h [0031]. The alumina layer is formed from the underlying metal alloy, of which preferably contains at least 3 wt.% Al [0032]. Chun teaches that in order to reduce fouling and/or prevent the continuous thickening of foulant deposits, the surface of the alumina layer should exhibit an average surface roughness Ra of less than 1.1 µm, of which may be achieved by polishing the alumina layer [0039, 0040]. 
It is noted that the specification indicates that polishing may be utilized to achieve the claimed degree of surface roughness [0093, 0094].
Jakobi, as modified, and Chun, are directed to aluminum-containing alloy compositions (e.g., 3 wt.%) having alumina-based barrier layers formed thereon via heat treatment of the alloy composition in particular atmospheric conditions; wherein the aforesaid alloy compositions are suitable for use in reaction tubes in petrochemical plants.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have polished the barrier layer surface of modified Jakobi, as taught by Chun, in order to reduce the degree of fouling/deposits which form thereon, and/or to prevent the continuous thickening thereof.
As modified, the barrier layer of Jakobi would have comprised all of the features set forth above in the rejection of claim 1, and would have further comprised a surface roughness of less than 1.1 µm Ra, of which is within the claimed range of 15 µm or less. 

Claims 8 and 9, respectively, are rejected under 35 U.S.C. 103 as being unpatentable over Jakobi in view of Hamada and Ohashi (as evidenced by Alger) as applied to claim 1, and claims 6 and 7 respectively, above, further in view of Nishiyama et al. (US 6,458,318; “Nishiyama”).
Regarding claims 8 and 9, Jakobi, as modified above in the rejection of claim 1 under 35 U.S.C. 103, and as set forth under the rejection of claims 6 and 7 above (respectively), discloses the alloy composition including the barrier layer. As set forth/cited above, the alloy composition(s) may or do include Zr.
Jakobi, as modified, does not explicitly disclose the alloy composition(s) including B in an amount of more than 0 to 0.1 wt.%. 
However, Jakobi explicitly recognizes that small concentrations of B results in improved long-term rupture strength [0014].
Nishiyama is directed to a heat-resistant alloy excellent in carburization/coking resistance, suitable for use in ethylene cracking tubes [Abstract; col. 2, ln. 31-37]. The alloy includes 2.1 to less than 4.5 wt.% Al; Fe; and is based predominantly on Cr and Ni [col. 2, ln. 40-52; cols. 3-7]. Nishiyama discloses that an alumina-based oxide layer is formed on the surface of the alloy, and is preferably a corundum structure [col. 3, ln. 12-15; col. 4, ln. 59-62]. Nishiyama teaches that B, similar to Zr, may be included in the alloy composition in an amount of up to 0.03 wt.%, in order to improve the hot workability and weldability of the alloy [col. 5, ln. 21-32]; and teaches that the total amount of B, Zr, and Hf should not exceed 1 wt.% in view of a reduction in creep rupture strength.
Jakobi and Nishiyama are directed to alloy compositions which form alumina-based barrier layers thereon, suitable for use in petrochemical cracking tubes.
Given that Jakobi explicitly recognizes an improvement in long-term rupture strength associated with inclusion of small amounts of B in the alloy composition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included up to 0.03 wt.% B in the alloy composition of Jakobi (as modified above in the rejection of claim 1), as taught by Nishiyama, in order to improve the hot-workability and/or weldability of the alloy, and/or to improve, at least to some degree, the long-term rupture strength.
Per the aforesaid modification, the alloy composition of Jakobi (as modified above in the rejection of claim 1 and in view of the rejections of claims 6/7) would have included all of the compositional elements and features set forth above in the rejection of claims 1 and 6/7, and would have further included up to 0.03 wt.% B, thereby reading on the limitations of claims 8 and 9, respectively (i.e., more than 0 to 0.1 wt.% B). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. The art in the following list should not be construed, in relation to the claims, as non-anticipatory and/or non-obviating – simply put, the identification herein does not preclude the use thereof in potential/subsequent grounds of rejection over the course of prosecution.
US 3,811,874 to Caule et al. – [Abstract; col. 2, ln. 49-68; col. 3, ln. 7-20; col. 4, ln. 1-13]
US 2016/0160328 to Mizutani et al. – [Abstract; 0001, 0021, 0022, 0026, 0041, 0043, 0045, 0046, 0048, 0049, 0081-0084, 0097, 0098, 0108]
US 2006/0257675 to Chun et al. – [Abstract; Figs. 1, 3, 6; entirety of written description] (substantially similar to cited prior art to Chun relied upon above in the grounds of rejection of claim 5)
US 2008/0292489 to Yamamoto et al. – [Abstract; 0012, 0013, 0015, 0016, 0018, 0019; Table 1]
US 2005/0276990 to Kohara et al. – [entirety of written description]
US 2006/0263640 to Tamagaki et al. – [entirety of written description]
US 5,981,089 to Imai et al. – [Abstract; cols. 2-6; Examples 1, 3, 5]
US 2015/0322560 to Masaki et al. – [Abstract; 0033, 0034, 0068-0071]
US 2016/0035469 to Yamazaki et al. – [Abstract; 0051-0091]
US 3,817,747 to J.W. Schulz et al. – [cols. 1-4, in particular, col. 4, ln. 65-75]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782